Citation Nr: 0209509	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  98-14 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
"chest pains."

2.  Entitlement to service connection for a varicocele or 
epididymitis.

3.  Entitlement to service connection for an "abnormal chest 
x-ray."


(Entitlement to service connection for a prostate condition 
and for residuals of a tonsillectomy will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
August 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision and 
a November 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, 
which denied the benefits sought on appeal.

The Board is undertaking additional development on the claims 
of entitlement to service connection for a tonsillectomy and 
prostate condition pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2. In an unappealed November 1978 decision, the RO denied 
service connection for chest pains.

3. The evidence associated with the claims file subsequent to 
the November 1978 RO decision is duplicative or cumulative of 
previously submitted materials; is not probative of the issue 
presented; and, either alone or in conjunction with evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for chest pains.

4. Varicocele or epididymitis is not related to the veteran's 
period of active duty military service.

3.  An abnormal chest x-ray is not a disease or disability.


CONCLUSIONS OF LAW

1.  The November 1978 rating decision denying entitlement to 
service connection for chest pains, is final. 38 U.S.C. §§ 
7105, 5103A, 5107(b) (2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for chest 
pains. 38 U.S.C. §§ 5108, 7105, 5103A, 5107(b) (2002); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.156 
(2001)(as in effect prior to August 29, 2001). 

3. Varicocele or epididymitis was not incurred in or 
aggravated during service. 
38 U.S.C. §§  1110, 1131, 5103A, 5107 (2002); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.304 (2001).

4. A disability manifested by an abnormal chest x-ray was not 
incurred in or aggravated by service. 38 U.S.C. §§  1110, 
1131, 5103A, 5107 (2002); 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.303, 3.304, 4.1 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for chest 
pains.

The record shows that, by a November 1978 rating decision, the 
RO denied a claim of entitlement to service connection for 
chest pains. The veteran did not appeal. Because the veteran 
did not appeal, the November 1978 rating decision is final.  
38 U.S.C. § 7105(a)(c); 38 C.F.R. §§ 20.302, 20.1103.  

While the notes that the RO did not address the issue of 
whether new and material evidence had been submitted, the 
Board must address this issue because it determines the 
Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). 

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001). 

In this case, the veteran submitted his request to reopen his 
claim for service connection for chest pains in April 1997 
and thus, his claim will be adjudicated by applying the law 
in effect prior to August 2001.  The basis for the denial of 
service connection in the November 1978 rating decision was 
that service medical records did not show any objective 
findings of an underlying chest condition and the October 
1978 VA examination did not show a current disability. The 
relevant evidence available to the RO in November 1978 
included the following: the veteran's service medical records 
and VA examination dated in October 1978.

Additional evidence has been associated with the claims file 
since the RO's November 1978 denial of the veteran's claim 
for service connection for chest pains, to include: VA 
outpatient treatment records dated between December 1972 and 
October 1996 and between June 1997 and September 1997, 
showing no complaints of or treatment for chest pains; VA 
examination dated February 1997 noting history of chest pains 
but finding they were not ischemic in origin, a normal EKG, 
and a normal chest; private medical records from Fairview 
Ridges Hospital containing complaints of chest pain with no 
diagnoses or abnormal findings; private medical records from 
the Quello Clinic containing complaints of chest pain, but no 
diagnoses or findings of a current disability; and various 
statements by the veteran contending that his chest pains 
were related to service.

The evidence associated with the veteran's claims file 
subsequent to the November 1978 RO decision is not new and 
material, and there is no basis to reopen the veteran's claim 
for service connection for chest pains.  Certain recent 
evidence of record may be new, in that it was not previously 
of record, but it is essentially cumulative or duplicative of 
evidence already of record.  In that regard, the evidence of 
record at the time of the November 1978 RO decision included 
complaints of chest pain.  However, there was no diagnosis 
regarding the veteran's chest complaints, i.e. the veteran 
was not found to have a current disability.   Notably, such 
evidence has not been added to the claims file.  Rather, the 
"new" evidence merely reiterates complaints of chest pain.  
As such, the "new" evidence of record is not material, and 
thus, not so significant that it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).  

The Board does not question the credibility of the veteran's 
statements that he has chest pain and discomfort.  However, 
such statements are not "new" evidence, as they are 
essentially duplicative of the veteran's contentions at the 
time of the prior final denial of his claim for service 
connection.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Moreover, the veteran's statements are not "material" 
evidence since, as a layman, he is not competent to give a 
medical opinion on the diagnosis or etiology of a disorder, 
and his statements on such matters do not constitute material 
evidence to reopen his claim for service connection.  Moray 
v. Brown, 5 Vet. App. 211 (1993).  Finally, pain in the 
absence of an underlying chronic disease or disorder, is not 
a disability. 

II. Entitlement to service connection for varicocele or 
epididymitis and an abnormal chest x-ray.

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the appellant's claim 
on appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  However, the Board notes that even assuming 
the applicability of the VCAA, the case has already been 
sufficiently developed and adjudicated under the VCAA. The 
veteran has been placed on notice of the law and regulations 
pertinent to his claims and further notice of this 
information would be both redundant and unnecessary.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C. § 1110; 38 
C.F.R. § 3.303(a).  When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

A. Entitlement to service connection for varicocele or 
epididymitis.

The veteran contends that he is entitled to service 
connection for varicocele or epididymitis.  While the Board 
notes that the claim was originally contended as entitlement 
to service connection on the basis of Agent Orange exposure, 
it does not appear that this is the current contention of the 
veteran.  Moreover, while the veteran is presumed to have 
been exposed to a herbicide agent based on his service in 
Vietnam, he does not have one of the listed diseases in order 
to establish service connection by presumption based on 
herbicide exposure nor has he submitted medical evidence 
showing a relationship between any current testicular 
condition and exposure to herbicides. See 38 U.S.C. § 
1116(f); 38 C.F.R. § 3.309(e).  Thus, the Board proceeds with 
determining service connection on a direct causation basis.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that for the reasons listed below, the 
veteran's claim is denied.  While service medical records 
contain complaints of pain and swelling in the scrotal area, 
as well as a diagnosis of acute epididymitis, the veteran's 
separation examination dated in April 1978 found the 
veteran's genitourinary system to be normal and no defects 
were noted.

The first post-service complaint is found in records from the 
Quello Clinic dated in March 1989, some 11 years after 
service, whereby the veteran complains of left testicular 
pain. While additional records from the Quello Clinic contain 
diagnoses of left varicocele, no etiology or causation was 
noted. Records from Fairview Ridges Hospital also contain 
complaints of tenderness and swelling of the left testicle.  
In addition, they contain a diagnosis of epididymitis, but no 
etiology or causation was given.  VA medical records dated in 
June 1999 contain a diagnosis of left epididymitis.

Upon VA examination in July 2000, the examiner found a left-
sided varicocele and epididymitis.  The right side was 
normal.  The examiner indicated that he discussed the 
veteran's records and case with an additional urologist. Both 
examiners concluded that the veteran's current diagnosis of 
epididymis and the one in 1958, "were likely two separate 
incidents of epididymitis and were unlikely to be related." 

Therefore, as no nexus has been shown between the veteran's 
current testicular disorder and an episode of acute 
epididymitis in service, his claim is denied.
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply.  

B.  Entitlement to service connection for an abnormal chest 
x-ray.

The veteran contends that he is entitled to service 
connection for an abnormal chest x-ray taken upon VA 
examination in February 1997.  The Board has thoroughly 
reviewed all the evidence of record and after careful 
consideration of all procurable and assembled data, finds 
that as a matter of law, the veteran's claim must be denied. 
See Sabonis v. Brown, 6 Vet. App. 426 (1994)(where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit).

The law limits entitlement to compensation for diseases and 
injuries causing a disabling physical or mental limitation. 
By "disability" is meant "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").  In the instant case, there has been no 
showing that an abnormal x-ray causes a disabling condition 
such that there has been impairment in the veteran's earning 
capacity.  Further, in the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the 
veteran's claim of entitlement to service connection for an 
abnormal chest x-ray is denied.

ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for chest pains, and the appeal 
is denied.

Entitlement to service connection for varicocele or 
epididymis is denied.

Entitlement to service connection for an abnormal chest x-ray 
is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

